Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 1 of 12                   PageID 2588




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                         No. 1:19-cr-10040-JDB-1

JEFFREY W. YOUNG, JR.,

      Defendant.
______________________________________________________________________________

  ORDER DENYING DEFENDANT’S APPEAL OF MAGISTRATE JUDGE’S ORDER ON
                      RELEASE TO HOME CONFINEMENT
______________________________________________________________________________

                                       INTRODUCTION

       In an order entered March 25, 2020, United States Magistrate Judge Jon A. York denied

the emergency motion of the Defendant, Jeffrey W. Young, Jr., for release to home confinement

in this matter. (Docket Entry (“D.E.”) 158.) Pending before the Court is Defendant’s appeal of

the magistrate judge’s order, as amended (D.E. 162), to which the Government has responded

(D.E. 164).

                                        BACKGROUND

       In April 2019, as part of a coordinated effort by United States Attorneys and the

Department of Justice Appalachian Regional Prescription Opioid Strike Force to fight the opioid

crisis, indictments were brought against several medical doctors and nurse practitioners in West

Tennessee. https://www.justice.gov/usao-wdtn/pr/us-attorney-dunavant-along-federal-state-and-

local-partners-continue-efforts-combat (last visited May 17, 2020). Young is a nurse practitioner

who operated and part-owned a clinic in Jackson, Tennessee. In an indictment dated April 15,
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 2 of 12                      PageID 2589




2019, 1 he was charged with conspiracy to unlawfully distribute and dispense controlled substances

in violation of 21 U.S.C. § 846, unlawfully distributing and dispensing controlled substances to a

pregnant woman in contravention of 21 U.S.C. §§ 841(a)(1) and 861(f), unlawfully distributing

and dispensing controlled substances in violation of § 841(a)(1), and maintaining a drug-involved

premises in violation of 21 U.S.C. § 856(a)(1). (D.E. 4.) According to the indictment, Young,

through his clinic, issued prescriptions for controlled substances, including Schedule II controlled

substances Oxycodone, Hydrocodone, and others, and Schedule IV controlled substances

Alprazolam, Diazepam, Clonazepam, and others, outside the course of professional practice and

without a legitimate medical purpose. The motivation for these activities, according to the

Government, was often to obtain money, status, notoriety, and sexual favors.

       The indictment outlined the following alleged behavior on the part of Defendant. Young

promoted his practice under the motto “work hard, play harder” and branded himself as the “Rock

Doc” in accordance with his affinity for the rock ‘n roll lifestyle. He treated patients while

intoxicated with alcohol, marijuana, and other substances; freely prescribed controlled substances

to friends and family; and promoted the use of illicit drugs, including marijuana. Young used his

power to prescribe controlled substances to promote a television pilot and podcast and to have sex

with women, including those who were his patients. He ignored state guidelines for prescribing

substances as well as the inherent risks associated with dispensing highly addictive drugs,

independently and in combination. The Defendant prescribed Hydrocodone, Oxycodone, and

Alprazolam to a pregnant patient for no legitimate medical purpose, after which her child was born

addicted to opioids with Fetal Abstinence Syndrome.




       Also named in the indictment were medical doctors Alexander Alperovich and Andrew
       1

Rudin, who acted as supervising physicians for the Defendant.
                                                 2
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 3 of 12                      PageID 2590




          A pretrial services report filed April 18, 2019, indicated that Young, who was forty-five

years old at the time of the report, underwent a kidney transplant in 1992 and had since taken daily

antirejection medication. (D.E. 23.) His criminal history consisted of charges of battery/domestic

violence in 2011, which was nolle prossed in 2012, and simple assault in 2016. The latter charge

involved the assault of a woman resulting in bruising to her back, side, thighs, forearms, and

buttocks. The disposition of this charge was unknown.

          At a detention hearing conducted the same day, Judge York heard testimony from DEA

Special Agent John Tankersley and received documentary evidence on behalf of the Defendant in

the form of a November 2018 Tennessee Health Related Boards agreed order in which Young’s

nursing license was restricted for two years.         During that period, he was prohibited from

prescribing certain substances. It was represented to the magistrate judge that the order mitigated

Defendant’s risk of harm to the community and that his current practice was “mostly cosmetic.”

On that basis, Judge York released Defendant on a $5,000 unsecured bond with conditions. (D.E.

26-28.)

          After further investigation into his practices, however, the Government, on May 2, 2019,

moved to revoke Young’s bond, claiming that, even on a restricted license, he continued to

prescribe addictive substances to drug-seekers. (D.E. 58.) On May 13 and 20, 2019, this Court

conducted a hearing on the motion (D.E. 74, 79), during which it received voluminous testimony

of, among other things, numerous social media postings by the Defendant containing threats to

and harassment of various individuals, including patients, and photographs of himself in an

intoxicated condition; intimidation of state investigators; so-called “curbside consults” in which

Young prescribed controlled substances to individuals with whom he did not have a client-provider

relationship; Defendant’s encouragement to patients to use marijuana; his sexual activities with



                                                  3
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 4 of 12                     PageID 2591




female patients in exchange for prescriptions for controlled substances; allegations by a woman

who claimed he raped her at a party at his home; a video of Defendant having sex with a semi-

conscious female who appeared to be under the influence of drugs or alcohol; Young obtaining

information concerning various individuals and ongoing matters from law enforcement officers to

whom he was prescribing controlled substances; and Defendant holding a gun to his head and

threatening suicide. The Court revoked bond, finding that, based on the danger posed to the

community by Defendant as evidenced by the foregoing, there were no conditions or combination

of conditions that would assure the safety of the community by his continued release. (D.E. 81,

97.) The Sixth Circuit affirmed the Court’s order on appeal. (D.E. 131.)

       On March 12, 2020, Defendant filed his emergency motion for release to home

confinement in light of the risks associated with COVID-19. (D.E. 152.) In January 2020, the

World Health Organization (“WHO”) advised of the detection of a novel coronavirus in Wuhan

City, Hubei Province, China. https://www.who.int/docs/default-source/coronaviruse/situation-

reports/20200121-sitrep-1-2019-ncov.pdf?sfvrsn=20a99c10_4 (last visited May 11, 2020). On

March 11, 2020, the WHO declared the disease, by then labeled COVID-19, a global pandemic.

https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200311-sitrep-51-

covid-19.pdf?sfvrsn=1ba62e57_10 (last visited May 11, 2020). Two days later, President Donald

J. Trump issued a proclamation stating that the COVID-19 outbreak constituted a national

emergency. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020).

       In his motion, Young argued that his immunosuppressive antirejection drug therapy placed

him at increased risk of complications or death should he contract the virus. The Government

opposed the relief sought. (D.E. 153.) As the Defendant had raised new issues not considered by

the magistrate judge in his initial detention hearing, the undersigned, on March 20, 2020, referred



                                                4
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 5 of 12                       PageID 2592




the request to Judge York for consideration. (D.E. 154.) The magistrate judge, after conducting a

hearing by telephone on March 25, 2020 (D.E. 157), issued an order denying the motion (D.E.

158). The instant appeal followed.

                        ARGUMENTS OF THE PARTIES AND ANALYSIS

       The Bail Reform Act (the “Act”), 18 U.S.C. § 3141 et seq., governs the release or detention

of a defendant pending trial. Section 3145(b) of the Act permits a person ordered detained by a

magistrate judge to file, with the court having original jurisdiction over the offense, a motion for

revocation or amendment of the detention order. 18 U.S.C. § 3145(b). The district court’s review

under § 3145(b) is de novo. United States v. Palazzola, Case No. 19-20235, 2020 WL 1984116,

at *1 (E.D. Mich. Apr. 27, 2020); United States v. Davis, No. 2:19-CR-00196-1-JRG-CRW, 2020

WL 1977219, at *2 (E.D. Tenn. Apr. 24, 2020); United States v. Shelton, Criminal Action No.

3:19-cr-14, 2020 WL 1815941, at *2 (W.D. Ky. Apr. 9, 2020). “A de novo review requires the

district court to give fresh consideration to the issues before it.” Davis, 2020 WL 1977219, at *2

(quoting United States v. Raddatz, 447 U.S. 667, 675 (1980)) (internal quotation marks omitted).

“[T]he court is free to use in its analysis any evidence or reasons relied on by the magistrate judge,

but it may also hear additional evidence and rely on its own reasons.” United States v. Lee, Civil

Action No. ELH-19-159, 2020 WL 1974881, at *5 (D. Md. Apr. 24, 2020) (internal quotation

marks omitted). The Act is silent on the issue of whether a hearing is required on an appeal of a

detention order, but “there is ample authority for the conclusion that the [district court] may decide

the motion on the filings (including proffers offered by counsel) as opposed to a hearing.” United

States v. Hearns, Case No. 1:20-CR-110, 2020 WL 1493747, at *3 (N.D. Ohio Mar. 27, 2020).

The Court will determine the instant appeal on the filings without a hearing.




                                                  5
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 6 of 12                        PageID 2593




       In denying release based on COVID-19, Judge York concluded that Young had failed to

demonstrate how his medical condition and the spread of the disease would alleviate the specific

concerns of the undersigned which formed the basis for the May 2019 bond revocation.

Specifically, he found that, although Defendant’s condition might reduce the likelihood that he

would leave the home of his father, at which he planned to reside if released, it would not preclude

him from engaging in threatening behavior by way of social media platforms and other electronic

means. Judge York also took note of the Government’s description of the precautions taken at

West Tennessee Detention Facility in Mason, Tennessee (“WTDF”), where Young was housed,

regarding COVID-19 and the fact that no cases of the disease had yet been confirmed at the facility.

       On appeal, Defendant questions the ability of WTDF to contain the virus and challenges

the denial of release to home confinement pending trial as a “death sentence.” He also submits

that the disease and its potential effect on his compromised immune system should he become

infected constitute compelling reasons for release under 18 U.S.C. § 3142(i).

       Young’s concerns about WTDF’s ability to deal with the threat it currently faces are not

unfounded. Courts have recognized that “prisoners with chronic medical problems face serious

risks to their health during this pandemic.” United States v. McGlory, 2:17-cr-20489, 2020 WL

1905719, at *2 (E.D. Mich. Apr. 17, 2020) (quoting Basank v. Decker, No. 20 Civ. 2518 (AT),

2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020)) (internal quotation marks omitted). It is also

without doubt that “correctional facilities are in general ill-suited to prevent outbreaks and mitigate

their spread.” Lee, 2020 WL 1974881, at *7. The Centers for Disease Control and Prevention has

identified certain groups that are at higher risk for severe illness from the novel coronavirus,

including those over the age of sixty-five; those living in nursing homes or long-term care

facilities; and anyone suffering from underlying medical conditions including chronic lung



                                                  6
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 7 of 12                       PageID 2594




disease, moderate to severe asthma, serious heart conditions, severe obesity, diabetes, chronic

kidney disease with dialysis treatment, and liver disease, as well as those who are

immunocompromised. https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Higher-Risk (last

visited May 11, 2020). Thus, as a kidney transplant recipient taking immunosuppressant drugs,

Young appears to fall into the higher risk category.

           While there may have been no confirmed cases of the coronavirus at WTDF at the time of

the hearing before Judge York, that is no longer the case. COVID-19 has breached WTDF.

According to the United States Marshal Service (“USMS”), there are now multiple confirmed

cases of the disease at the facility. However, “the mere presence of the virus, even in a detention

setting, does not automatically translate to the release of a person accused.” United States v. Ford,

Case No. 2:20-CR-51, 2020 WL 1921209, at *6 (S.D. Ohio Apr. 21, 2020) (quoting United States

v. Andrewsh, No. 5-19-mj-0087, 2020 WL 1904473, at *6 (M.D. Penn. Apr. 17, 2020); United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr. 2, 2020)); see also Lee,

2020 WL 1974881, at *8 (“Simply put, the coronavirus is not tantamount to a ‘get out of jail free’

card.”).

           Defendant draws the Court’s attention to four declarations of medical professionals in

Connecticut, Maryland, New York, and Washington, in which they opined generically on the

dangers of COVID-19 to prison populations. The declarations are of little assistance to the Court

in this case, however. None reflect that the declarants had examined Young or even know who he

is, or that they had ever so much as darkened the door of WTDF. See Ford, 2020 WL 1921209,

at *1 (court found declaration from California doctor “who has absolutely no connection to this

case generically opining on the risk of COVID-19 transmission in jails” irrelevant to case before

it, as she did “not aver that she has ever set foot in, or performed specific research on, the Jackson



                                                  7
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 8 of 12                     PageID 2595




Pike facility where Mr. Ford is being detained”). Indeed, some of the declarations specifically

address immigration detention facilities in New York and Washington State.

       Returning to the facility at hand, the WTDF has taken numerous steps to mitigate risks to

inmates and staff. The Court has been advised by the USMS that over 500 inmates and all staff at

WTDF have been tested. All units at the facility have begun operating on a quarantine plan;

specific protocols for staff/inmate screening, cleaning, and distancing of inmates have been put in

place; and visitation, programming, and all but essential outsider access have been curtailed. With

respect to Young in particular, the Government states in its response to the appeal that WTDF

officials moved him into a segregated cell block for high risk inmates on or about March 26, 2020,

prior to the date on which confirmed cases appeared at the facility, where heightened protective

protocols were followed, including the provision of masks to inmates.

       However, it does not appear the Defendant is making an effort to keep himself safe in this

environment, notwithstanding his alleged fear of infection. In a screenshot taken from a prison

video surveillance camera dated April 13, 2020, Young can be seen standing in the open doorway

of a cell, without a mask, looking toward another inmate some two or three feet away who is

walking in his direction, also maskless.

       In addition to considering the situation inside the detention facility, the Court is likewise

cognizant of the consequences of Defendant’s presence outside the WTDF should he be released

to home confinement. It may well be that Young has already been exposed to COVID-19 during

his detention. While he has offered no information concerning the age or health conditions of his

father, the Court assumes he is over the age of sixty-five, which places him in a higher-risk

category as well. Releasing Defendant to his residence would place him, as well as anyone with




                                                8
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 9 of 12                       PageID 2596




whom he comes into contact, at risk of contracting the virus. See id. at *7 (court noted concern

that defendant’s aunt, with whom he planned to live on release, could contract the disease).

       Further, the limited resources of pretrial services are already strained because of the current

conditions. As the Ford court observed,

       [s]upervising a high-risk offender out in the community will place pretrial services
       officers at a heightened risk of contracting the virus. Ford seeks release at a time
       when Pretrial Services Officers across the country are teleworking in shifts and
       seeking to minimize physical contact with defendants to reduce the risk of viral
       transmissions. The court finds this is a significant disadvantage when seeking to
       monitor defendants requiring intense supervision, as Ford would require.

Id. (quoting Andrewsh, 2020 WL 1904473, at *31) (brackets omitted).

       Moreover, it appears to the Court that Young, if released from WTDF, has no intention of

remaining confined at his father’s home. Pursuant to an audio recording of a telephone call

between Defendant and the elder Young during his detention, the following exchange occurred:

       Father:         Yeah, well you wouldn’t need to be treatin’ it [COVID-19] anyway.

       Defendant:      Well, but, I mean, at least I’d have [personal protective equipment (“PPE”)],
                       and I’d much rather die, you know fightin’ the front lines, like you know
                       being the eighteen year old kid, World War Two, beggin’ to go to war.

       Father:         Right, right.

       Defendant:      You know, much rather die, you know, out there fightin’ it, than, you know,
                       dyin’ locked in with it.

(D.E. 164-5 at PageID 2566.) A defendant unable to comply with conditions of release poses

potential risks, not only to pretrial services officers, but to “law enforcement officers who are

already tasked with enforcing shelter-in-place orders in many cities and counties . . . and others if

that individual is taken back into custody.” Ford, 2020 WL 1921209, at *7.

       As noted above, Defendant also argues that his medical condition constitutes a “compelling

reason” for his pretrial release under 18 U.S.C. § 3142(i). The statute permits the court to order



                                                 9
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 10 of 12                        PageID 2597




“temporary release of the person, in the custody of a United States marshal or another appropriate

person, to the extent that the judicial officer determines such release to be necessary for preparation

of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). Section 3142(i)

“presumes that a [c]ourt has already determined that the defendant must be detained pending trial

. . . but permits a subsequent order for release to the ‘custody of a United States marshal or another

appropriate person’ for the two limited reasons of defense preparation or other compelling reason.”

United States v. Brown, Criminal Action No. 3:19-CR-00131-GNS, 2020 WL 1914818, at *2

(W.D. Ky. Apr. 20, 2020).

       Some district courts in this Circuit have utilized a four-part test to determine whether

COVID-19 qualifies as a “compelling reason” for release:

       (1)      the original grounds for the defendant’s pretrial detention;

       (2)      the specificity of the defendant’s stated COVID-19 concerns;

       (3)      the extent to which the proposed release plan is tailored to mitigate or
                exacerbate other COVID-19 risks to the defendant; and

       (4)      the likelihood that the defendant’s proposed release would increase
                COVID-19 risks to others.

Palazzola, 2020 WL 1984116, at *2; United States v. Turner, 5:19-CR-00037-TBR-4, 2020 WL

1943024, at *2 (W.D. Ky. Apr. 22, 2020); Ford, 2020 WL 1921209, at *5-6. The burden of

demonstrating a compelling reason under subsection (i) falls on the defendant. Brown, 2020 WL

1914818, at *2. While this test is not binding on the undersigned, it does provide some guidance

to the Court.

       With respect to the first factor, this Court detained Defendant based upon its finding, in

light of significant evidence, that he was a danger to the community, which was upheld by the




                                                  10
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 11 of 12                        PageID 2598




Sixth Circuit. In the instant appeal, the Defendant offers nothing to suggest that COVID-19 lessens

that danger. This factor weighs in favor of continued detention.

       As for the second, Young has raised specific concerns posed to him by the pandemic,

namely, his compromised immune system. In addition, as noted above, there are now cases of the

virus at WTDF. While these facts would appear to cause this factor to lean toward release, the

Court may also consider the measures in place at the facility of detention to mitigate the risk of

exposure. United States v. Chandler, No. 3:19-CR-160-TAV-HBG, 2020 WL 2188637, at *6

(E.D. Tenn. May 5, 2020). In addition to those outlined above, the Government advises the Court

that the WTDF is equipped with a medical isolation unit which consists of two negative pressure

medical isolation cells. Such cells are limited to one inmate and have a solid door that closes and

a flap through which a specially assigned officer can pass a food tray. Medically isolated inmates

have contact only with medical professionals equipped with PPE who dispense medication. The

Government further informs the Court that Defendant has not requested placement in the medical

isolation unit. Although Young unquestionably has a heightened risk of serious complications

should he contract the virus, he has not established how the measures now in place and available

at the WTDF are insufficient to mitigate his chances of exposure.

       The third factor also weighs in favor of detention. “In the context of COVID-19, . . . the

proposed temporary release plan should be tailored to mitigate the defendant’s overall COVID-19

risks, not exacerbate them.” Brown, 2020 WL 1914818, at *5. Defendant has not proposed any

release plan, much less one tailored to mitigate any risk to him caused by the pandemic. Indeed,

he is just as likely, if not more so, to contract the disease if he goes out and “fights” it as he told

his father he would if released than he would under the protocols instituted at WTDF. See id.

(third factor weighed against release where defendant failed to provide a release plan “other than



                                                  11
Case 1:19-cr-10040-JDB Document 168 Filed 05/18/20 Page 12 of 12                    PageID 2599




seeking release on bond” or to “articulate how his release will mitigate any risk to him posed by

the COVID-19 pandemic because he would be at risk of exposure while free on bond as well”);

see also Palazzola, 2020 WL 1984116, at *3 (factor favored continued detention where court

found that he “may very well end up in more danger of exposure -- and exposing others -- than if

he were to remain in jail”).

       The fourth factor also favors continued detention.       In considering this factor, it is

appropriate to consider the likelihood that the defendant’s proposed release plan would increase

COVID-19 risks to others, particularly if the defendant is likely to violate conditions of release.

Chandler, 2020 WL 2188637, at *7. Young’s statement to his father about going out and fighting

the disease comes back to haunt him here as well. Fighting the disease would necessitate being in

contact with those infected, which would endanger his father. Considering that Young has chosen

to not wear a mask or practice social distancing consistently in jail, the Court has no reason to

assume he would follow protective measures on the outside where he would not be subject to

constant monitoring. See id. (“Moreover, the Court notes that Defendant Chandler has not taken

advantage of protective measures available to him at the jail, such as wearing a mask.”).

       Thus, the § 3142(i) factors weigh against placing Defendant on pretrial release. Moreover,

he has offered nothing to the Court to show that he does not remain a serious danger to the

community. The appeal is, therefore, DENIED. Defendant shall be detained pending trial.

       IT IS SO ORDERED this 18th day of May 2020.

                                                     s/ J. DANIEL BREEN
                                                     UNITED STATES DISTRICT JUDGE




                                                12
